       Case 2:19-cv-05070-DGC Document 6 Filed 09/03/19 Page 1 of 2




 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
     Nick Fisher, individually and on behalf of a      No. CV19-5070 PHX DGC
 9   nationwide class of similarly situated
     individuals,
10                                                     ORDER REGARDING
                           Plaintiff,                  MOTIONS TO DISMISS
11                                                     UNDER RULE 12(b)
     v.
12
13   Modernize, Inc., et al.,

14                         Defendants.

15
16         Motions to dismiss under Federal Rule of Civil Procedure 12(b) are discouraged if
17   the defect in the complaint or counterclaim can be cured by filing an amended pleading.
18   Much time and money is wasted in briefing and arguing motions to dismiss that can be
19   cured by amendment, particularly given Rule 15’s liberal standard for amendments early
20   in litigation. Therefore, before filing a motion under Rule 12(b), the party contemplating
21   the motion must contact opposing counsel and provide a written explanation of the
22   contemplated motion in sufficient detail for opposing counsel to understand the basis for
23   the motion and the precise defect in the complaint or counterclaim to be asserted in the
24   motion. The parties shall then confer regarding whether the alleged defect can be cured by
25   amendment. If the party asserting the complaint or counterclaim wishes to amend the
26   pleading to correct or address the issue to be raised in the contemplated motion, the party
27   contemplating the motion shall endeavor not to oppose the amendment unnecessarily. If
28   the pleading is amended and the party contemplating the motion believes the amended
       Case 2:19-cv-05070-DGC Document 6 Filed 09/03/19 Page 2 of 2




 1   pleading remains defective, that party may file a motion to dismiss under Rule 12(b).
 2          In light of this order, motions to dismiss under Rule 12(b) must contain a
 3   certification that the parties have conferred as directed by this order. Motions to dismiss
 4   that do not contain such a certification may be stricken by the Court.
 5          Plaintiff shall serve a copy of this order on Defendants and file notice of service.
 6          Dated this 3rd day of September, 2019.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -2-
